DETAILED ACTION
1.	Claims 1-15 of U.S. Application 16/740834 filed on January 13, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on July 7, 2020 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
4.	Claim 9 is objected to because of the following informalities:  
Claim 1, lines 3, 6, 8, 12 and 15, “the motor” should be – the BLDC motor --.
Claim 5, line 4, “the motor” should be – the BLDC motor --.
Claim 9, lines 3, 6, 7 and 9, “the motor” should be – the BLDC motor --.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the circuit board" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- the power circuit board --.
Claim 1 recites the limitation "the core carrier layer" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as – the thermally-conductive core carrier layer --.
Claim 1 recites the limitation "the conductive core layer" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as – the thermally-conductive core carrier layer --.
Claim 1 recites the limitation "the second side of the circuit board" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- a second side of the power circuit board --.
Claim 4 recites the limitation "the core carrier layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as – the thermally-conductive core carrier layer --.
Claim 7 recites the limitation "the core carrier layer" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as – the thermally-conductive core carrier layer --.
Claim 8 recites the limitation "the conductive core layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as – the thermally-conductive core carrier layer --.
Claim 8 recites the limitation "the second side of the circuit board" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- a second side of the power circuit board --.
Claim 9 recites the limitation "the circuit board" in line 9 and lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- the power circuit board --.
Claim 15 recites the limitation "the position circuit board" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- the positional sensor board --.
Claim 15 recites the limitation "the circuit board" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- the power circuit board --.
Claims 2-3, 5 and 6 are also rejected due to dependence on claim 1.
Claims 10-14 are also rejected due to dependence on claim 9.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Oktavec (U.S. PGPub No. 20170110946) in view of Murui et al (Murui) (U.S. PGPub No. 20200313511).
Regarding claim 9, Oktavec teaches (see figs. 12 and 33B below) a power tool (title, Abstract) comprising: 
a tool housing (12) (¶ 84);  - 22 -Attorney Doc. No. US-2019-0127 
a brushless DC (BLDC) motor (28) disposed within the tool housing (12), the motor (28) including a stator assembly (70) and a rotor assembly (72) rotatably interacting with the stator assembly (70) (¶ 84; ¶ 105); and 
a power module (34) for driving the motor (28), comprising: a power circuit board (280) having a central through-hole (292) (¶ 85; ¶ 138; ¶ 139; ¶ 140; ¶ 144); 
a plurality of power switches (294) operatively connected to the motor (28) disposed on a first surface of the circuit board (280) around the central through-hole (292) (¶ 138; ¶ 139; ¶ 140; ¶ 144); 
a positional sensor (322) mounted on a second surface of the circuit board (280) facing the motor (28) and a plurality of positional sensors (322) facing the motor (28) (¶ 139; ¶ 140; ¶ 144).

    PNG
    media_image1.png
    365
    805
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    451
    788
    media_image2.png
    Greyscale

Oktavec does not explicitly teach a positional sensor board mounted on a second surface of the circuit board facing the motor, the positional sensor board having a main body formed around the central through-hole; and a plurality of positional sensors mounted on the positional sensor board facing the motor.
However, Murui teaches (see fig. 4 below) a positional sensor board (41) mounted on a second surface of the circuit board (42) facing the motor (1, fig. 2), the positional sensor board (41) having a main body formed around the central through-hole; and a plurality of positional sensors (410) mounted on the positional sensor board (41) facing the motor (1, fig. 2) (¶ 17; ¶ 18; ¶ 38 to ¶ 40; ¶ 47 to ¶ 49) in order to provide accurate detection of rotor position and reduce the chances of the switching elements being affected by the heat of the coils (Murui, ¶ 101).

    PNG
    media_image3.png
    459
    625
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oktavec and provide a positional sensor board mounted on a second surface of the circuit board facing the motor, the positional sensor board having a main body formed around the central through-hole; and a plurality of positional sensors mounted on the positional sensor board facing the motor as taught by Murui in order to provide accurate detection of rotor position and reduce the chances of the switching elements being affected by the heat of the coils (Murui, ¶ 101).
Regarding claim 10/9, Oktavec in view of Murui teaches the device of claim 9, Oktavec further teaches (see figs. 12 and 33B above) a planar heat sink (284) to which the power circuit board (280) is secured (¶ 138; ¶ 141).
Regarding claim 11/10/9, Oktavec in view of Murui teaches the device of claim 10, Oktavec further teaches (see figs. 12 and 33B above) the planar heat sink (284) includes a through-hole (287) having a larger inner diameter than the central through-hole (292) of the power circuit board (280) (¶ 144; ¶ 152).
Regarding claim 12/11/10/9, Oktavec in view of Murui teaches the device of claim 11, Oktavec further teaches (see figs. 12 and 33B above) the main body of the positional sensor (322) includes an outer diameter sized to be fitted within the through-hole (287) of the planar heat sink (284) (¶ 144; ¶ 152).
Oktavec in view of Murui does not explicitly teach a positional sensor board.
However, Murui further teaches (see fig. 4 above) a positional sensor board (41) (¶ 17; ¶ 18) in order to provide accurate detection of rotor position and reduce the chances of the switching elements being affected by the heat of the coils (Murui, ¶ 101).
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oktavec and provide a positional sensor board as taught by Murui in order to provide accurate detection of rotor position and reduce the chances of the switching elements being affected by the heat of the coils (Murui, ¶ 101).
Regarding claim 13/9, Oktavec in view of Murui teaches the device of claim 9 but does not explicitly teach the main body of the positional sensor board includes an inner diameter that is approximately equal to a diameter of the central through-hole of the power circuit board.
However, Murui further teaches (see fig. 4 above) the main body of the positional sensor board (41) includes an inner diameter that is approximately equal to a diameter of the central through-hole of the power circuit board (42) (fig. 4; ¶ 17; ¶ 18; ¶ 44; ¶ 46) ) in order to provide accurate detection of rotor position and reduce the chances of the switching elements being affected by the heat of the coils (Murui, ¶ 101).
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oktavec and provide the main body of the positional sensor board includes an inner diameter that is approximately equal to a diameter of the central through-hole of the power circuit board as further taught by Murui in order to provide accurate detection of rotor position and reduce the chances of the switching elements being affected by the heat of the coils (Murui, ¶ 101).
Regarding claim 14/9, Oktavec in view of Murui teaches the device of claim 9 but does not explicitly teach the main body of the positional sensor board includes a C-shaped profile.
However, Murui further teaches (see fig. 4 above) the main body of the positional sensor board (41) includes a C-shaped profile (fig. 4; ¶ 36) in order to reduce size and material usage (Murui, ¶ 36; ¶ 115).
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oktavec in view of Murui and provide the main body of the positional sensor board includes a C-shaped profile as further taught by Murui in order to reduce size and material usage (Murui, ¶ 36; ¶ 115).
9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Oktavec in view of Murui as applied to claim 9 above, and further in view of Sanso Electric (JP H0686350, see English Machine Translation attached).
Regarding claim 15/9 (as best understood, see 112b rejection above), Oktavec in view of Murui teaches the device of claim 9 but does not explicitly teach the positional circuit board is supported at a distance from the second surface of the circuit board via a plurality of legs.
However, Sanso Electric teaches (see figs. 8 and 9 below) the positional circuit board (2) is supported at a distance from the second surface of the circuit board (8) via a plurality of legs (4) (pages 2-3) in order to provide ease of assembly and improved reliability (Sanso Electric, ¶ 18).

    PNG
    media_image4.png
    341
    621
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oktavec in view of Murui and provide the positional circuit board is supported at a distance from the second surface of the circuit board via a plurality of legs as taught by Sanso Electric in order to provide ease of assembly and improved reliability (Sanso Electric, ¶ 18).
Allowable Subject Matter
10.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
11.	Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Beyerl (U.S. PGPub No. 20180262092) teaches a brushless electric motor includes a stator and a rotor. The stator includes a core defining a plurality of stator teeth, a first end cap proximate a first end of the core, a second end cap proximate a second end of the core, and a plurality of coils disposed on the respective stator teeth. The stator also includes a plurality of coil contact plates overmolded within one of the first end cap or the second end cap that short-circuit diagonally opposite coils on the stator.
	Kelleher (U.S. PGPub No. 20170106521) a power tool comprising: a gear case having a spindle; a motor case connected to a rear end of the gear case; a handle portion attached to a rear end of the motor case; a motor housed inside the motor case, the motor having a stator, a rotor rotationally arranged inside the stator, and a fan in rotational connection with the rotor; at least one air intake arranged at least one of the motor case or the handle portion near the rear end of the motor case; and a power module including a plurality of power switches for driving the motor and a heat sink, the power module being housed in at least one of the motor case or the handle portion near the rear end of the motor case such that rotation of the fan causes air flow to enter through the air intake and flow near the heat sink and through the motor.
Beyerl (U.S. PGPub No. 20140361645) teaches a power tool with a combined printed circuit board (PCB) having a doughnut shape and located coaxially with a motor shaft. The combined PCB is secured to a heat sink on one end of the motor and a metal end piece is positioned on an opposite end of the motor. The metal end cap and heat sink are secured to one another via fasteners to provide a rigid coupling. A tabbed end piece is provided between the heat sink and the motor stator and is also secured into place via the fasteners. The tabbed end piece includes wire support tabs that provide strain relief to motor coil leads. The wire support tabs extend axially from circumferential locations of the tabbed end piece and include channels to guide the motor coil leads to solder contact points on the combined PCB.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834